Exhibit 10.22

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

     This AMENDED AND RESTATED EMPLOYMENT AGREEMENT, dated as of October 31,
2006 by and between TELULAR CORPORATION, a Delaware corporation (the "Company"),
and Michael J. Boyle, a resident of Sarasota, Florida (the "Executive");

WITNESSETH:

     WHEREAS, the Company has heretofore entered into that certain Employment
Agreement with the Executive, dated as of July 3, 2005 (the “Original
Agreement”); and

     WHEREAS, the Company and Executive wish to amend the Original Agreement in
certain respects, and to restate the entire agreement as so amended;

     NOW, THEREFORE, in consideration of the mutual obligations set forth
herein, the Original Agreement is hereby amended and restated, effective as of
October 1, 2006, to read in its entirety as follows:

     1. Engagement. The Company hereby agrees to employ the Executive as its
President and Chief Executive Officer, and the Executive hereby accepts such
employment, on the terms and conditions hereinafter set forth. The Executive's
principal place of business shall be at the headquarters of the Company.

     2. Term of Employment. The Executive's employment by the Company shall
commence on August 1, 2005 (the "Effective Date"). Employment shall be on an
"at-will" basis and shall continue in effect until terminated by either party
upon at least 60 days prior notice. The period of employment of the Executive by
the Company is referred to herein as the “Term.”

     3. Duties. During the Term, Executive shall serve as the Company's
President and Chief Executive Officer and shall have such duties and
responsibilities as are set forth in the Company's Bylaws and such other
executive responsibilities and performances as may be assigned to him from time
to time by the Board of Directors of the Company (the "Board"). The Executive
shall use his best efforts and shall act in good faith in performing all duties
reasonably required to be performed by him under this Agreement.

     4. Availability. The Executive shall devote his entire working time,
attention and energies to the Company's business and, during the term of this
Agreement, shall not be engaged in any other business activity without the
express written approval of the Board.

     5. Expenses. The Company shall reimburse the Executive, promptly upon
presentation of itemized vouchers, for all ordinary and necessary business
expenses incurred by the Executive in the performance of his duties hereunder.

     6. Compensation. As compensation for the services to be rendered hereunder,
the Company agrees as follows:

     (a) The Company shall pay to the Executive an annual base salary (the "Base
Salary") which shall be at the annual rate of $350,000 effective October 1,
2006. The Base Salary shall be paid in accordance with the Company’s normal
payroll practice.

     (b) The Company shall pay to the Executive a performance bonus with an
annual target of $125,000 effective October 1, 2006, all in accordance with the
Company’s Annual Bonus Plan. Annual targets shall be as established by the
Compensation Committee of the Company (the “Compensation Committee”) and
communicated to the Executive not later than 30 days after the beginning of each
fiscal year.

     (c) The Executive shall be entitled to participate in the Company’s
Performance Incentive Plan, with semi-annual targets of $25,000 commencing in
Fiscal Year 2007, and shall be entitled to receive such semi-annual payments
provided that (i) the Executive has continued to serve as Chief Executive
Officer and President of the Company through the payment date, and (ii) the
Executive has achieved the performance targets specified by the Compensation
Committee for the Executive for such six-month bonus period. Performance targets
for each six-month bonus period shall be established by the Compensation
Committee and communicated to the Executive not later than 26 days after the
beginning of such six-month bonus period.

     (d) The Company shall permit the Executive to participate in such pension,
401(k), and other employee benefit plans as are made available to employees of
the Company generally. The Executive shall be entitled to four weeks of paid
vacation per year.

51

--------------------------------------------------------------------------------

     7. Ownership of Proprietary Information. All right, title and interest of
every kind and nature whatsoever in and to discoveries, inventions,
improvements, patents (and applications therefore), copyrights, ideas, know-how,
laboratory notebooks, creations, properties and all other proprietary rights
arising from, or in any way related to, the Executive's employment hereunder
shall become and remain the exclusive property of the Company, and the Executive
shall have no interest therein.

     8. Trade Secrets. The Executive shall not, during the Term or thereafter,
disclose to anyone (except to the extent reasonably necessary for the Executive
to perform his duties hereunder or as may be required by law) any confidential
information concerning the business or affairs of the Company (or of any
affiliate or subsidiary of the Company), including but not limited to lists of
customers, business plans, joint ventures, financial or cost information, and
confidential scientific and technological information (whether of the Company or
entrusted to the Company by a third party under a confidentiality agreement or
understanding) which the Executive shall have acquired in the course of, or
incident to, the performance of his duties pursuant to the terms of this
Agreement or pursuant to any prior dealings with the Company or any affiliate or
subsidiary of the Company. In the event of a breach or threatened breach by the
Executive of the provisions of this Section 9, the Company shall be entitled to
an injunction restraining the Executive from disclosing, in whole or in part,
such information or from rendering any services to any person, firm,
corporation, association or other entity to whom such information has been
disclosed or is threatened to be disclosed. Nothing herein shall be construed as
prohibiting the Company from pursuing any other remedies available to the
Company for such breach or threatened breach, including the recovery of damages
from the Executive. Nothing herein shall be construed as prohibiting the
Executive from disclosing to anyone any information which is, or which becomes,
available to the public (other than by reason of a violation of this Section 9)
or which is a matter of general business knowledge or experience.

     9. Termination For Cause. The Company may terminate the employment of the
Executive under this Agreement in the event that the Board determines that the
Executive (a) has materially and substantially breached his obligations under
Section 4, 9, or 13 of this Agreement, provided that the employment of the
Executive shall not be terminated under this clause (a) unless the Executive is
given notice in writing that the conduct in question constitutes grounds for
termination under this Section 10 and the Executive is allowed at least thirty
(30) days to remedy the refusal or failure, (b) has been convicted of a felony
constituting a crime of moral turpitude (whether or not in conjunction with the
performance by the Executive of his duties under this Agreement), or (c) has
through willful misconduct or gross negligence engaged in an act or course of
conduct that causes material injury to the Company (or any affiliate or
subsidiary of the Company). If the employment of the Executive under this
Agreement is terminated under this Section 10, the Board shall give written
notice to the Executive specifying the cause of such action. Upon a termination
of employment under this Section 10, the Company shall be relieved of all
further obligations under this Agreement, other than the payment of any accrued
and unpaid Base Salary through the date of termination and any expenses for
which the Executive is entitled to be reimbursed pursuant to Section 5.
Notwithstanding such termination of employment, the Executive shall continue to
be bound by the provisions of Sections 8, 9, and 13.

     10. Termination Without Cause.

     (a) If the employment of the Executive is terminated (i) by the Company
other than for Cause or as provided in Section 12, or (ii) by resignation of the
Executive because the responsibilities and duties of the Executive are, other
than for Cause, materially diminished or changed by the Company in a manner that
materially impairs the Executive's ability to function as the Chief Executive
Officer of the Company (provided that such diminution or change is not cured by
the Company within 30 days after receiving notice thereof from the Executive),
the Executive shall be entitled to receive, no later than 60 days following such
termination, a Severance Payment (as defined herein).

     (b) For purposes hereof, “Severance Payment” shall mean: (i) upon
termination effective date, or upon or after any Change in Control, the
Executive’s annual Base Salary at the time of such termination.

     (c) Termination of employment under this Section 11 shall not terminate the
Executive's obligations under Sections 8, 9 and 13.

     11. Death or Disability of the Executive. In the event that the Executive,
during the period while employed under this Agreement, shall die or, as a result
of the Executive’s incapacity due to injury or physical or mental illness, the
Executive shall have been unable to perform the Executive’s duties with the
Company for a period of three consecutive months, or for four months out of any
six consecutive months, the Company may terminate this Agreement and be relieved
of all further obligations hereunder, other than the payment of any accrued and
unpaid Base Salary through the date of termination and any expenses for which
the Executive is entitled to be reimbursed pursuant to Section 5. Termination of
employment under this Section 12 shall not terminate the Executive's obligations
under Section 8, 9 and 13.

52

--------------------------------------------------------------------------------

     12. Non-Competition. The Executive hereby agrees that, during the Term and
for a period of eighteen (18) months following the termination of his employment
under this Agreement, he will not, directly or indirectly and in any way, (a)
own, manage, operate, control, be employed by, participate in, or be connected
in any manner with the ownership, management, operation or control of any
business competing with the business of the Company, (b) interfere with, solicit
on behalf of another or attempt to entice away from the Company (or any
affiliate or subsidiary of the Company) (i) any project, financing or customer
that the Company (or any affiliate or subsidiary of the Company) has under
contract (including unfulfilled purchase orders), or any letter of supply or
other supplier contract or arrangement entered into by the Company (or any
affiliate or subsidiary of the Company), and all extensions, renewals and
resolicitations of such contracts or arrangements, (ii) any contract, agreement
or arrangement that the Company (or any affiliate or subsidiary of the Company)
is actively negotiating with any other party, or (iii) any prospective business
opportunity that the Company (or any affiliate or subsidiary of the Company) has
identified, or (c) for himself or another, hire, attempt to hire, or assist in
or facilitate in any way the hiring of any employee of the Company (or any
affiliate or subsidiary of the Company), or any employee of any person, firm or
other entity, the employees of which the Company.(or any affiliate or subsidiary
of the Company) has agreed not to hire or endeavor to hire. The effective time
of the limitations imposed by this Section 13 shall be extended for the period
of time equal to any period of time during which the Executive acts in
circumstances that a court of competent jurisdiction finds to have violated the
terms of this Section 13.

Because of the Executive's knowledge of the Company's business, in the event of
the Executive's actual or threatened breach of the provisions of this Section
13, the Company shall be entitled to, and the Executive hereby consents to, an
injunction restraining the Executive from any of the foregoing. However, nothing
herein shall be construed as prohibiting the Company from pursuing any other
available remedies for such breach or threatened breach, including the recovery
of damages from the Executive. The Executive agrees that the provisions of this
Section 13 are necessary and reasonable to protect the Company in the conduct of
its business. If any restriction contained in this Section 13 shall be deemed to
be invalid or unenforceable by reason of the extent, duration of geographic
scope thereof, then the Company shall have the right to reduce such extent,
duration, geographic scope of other provisions thereof, and in their reduced
form such restrictions shall then be enforceable in the manner contemplated
hereby.

     13. Capacity. The Executive represents and warrants to the Company that he
is not now under any obligation, of a contractual nature or otherwise, to any
person, firm, corporation, association or other entity that is inconsistent or
in conflict with this Agreement or which would prevent, limit or impair in any
way the performance by him of his obligations hereunder.

     14. Withholding. The Executive acknowledges that salary and all other
compensation payable under this Agreement shall be subject to withholding for
income and other applicable taxes to the extent required by law, as determined
by the Company in its reasonable judgment.

     15. Indemnification. To the greatest extent permitted by applicable law,
and in a manner consistent with any procedures required by applicable law, the
Corporation shall indemnify and hold the Executive harmless from and against any
liability (including, without limitation, reasonable attorneys, fees) incurred
by the Executive in any claim, action, suit, or proceeding instituted or brought
against the Executive as a result of or arising out of service by the Executive
as an officer or director of the Company, or of any other corporation or other
entity at the request or direction of the Company, except to the extent that
such liability is the result of the criminal action or willful misconduct on the
part of the Executive.

     16. Waiver. No act, delay, omission or course of dealing on the part of any
party hereto in exercising any right, power or remedy hereunder shall operate
as, or be construed as, a waiver thereof or otherwise prejudice such party's
rights, powers and remedies under this Agreement.

     17. Notice. Any and all notices referred to herein shall be sufficient if
furnished in writing and delivered by hand, by facsimile transmission or by
overnight delivery service maintaining records of receipt, to the respective
parties at the following addresses:

     If to the Company: Telular Corporation   647 N. Lakeview Parkway   Vernon
Hills, IL 60061   Attention: Chief Operating Officer   Facsimile #: 847-247-9400
       If to the Executive: Michael J. Boyle

c/o Telular Corporation

647 N. Lakeview Parkway Vernon Hills, IL 60061 Facsimile #: 847-247-9577

or to such other address or addresses as either party may from time to time
designate by notice given as aforesaid. Notices shall be effective when
delivered

53

--------------------------------------------------------------------------------

     18. Arbitration. Except for the enforcement by the Company of its rights
under Sections 8, 9 and 13 and except as provided otherwise in this Agreement,
all disputes arising under or in connection with this Agreement shall be
submitted to arbitration in Chicago, Illinois under the rules of the American
Arbitration Association, and the decision of the arbitrator shall be final and
binding upon the parties. Judgment upon the award rendered may be entered and
enforced in any court having jurisdiction. 

     19. Assignability. The rights and obligations contained herein shall be
binding on and inure to the benefit of the successors and assigns of the
Company. The Executive may not assign his rights or obligations hereunder
without the express written consent of the Company.

     20. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Illinois, excluding any conflicts or
choice of law rules that might otherwise refer construction or interpretation of
this Agreement to the laws of another jurisdiction.

     21. Completeness. Except for the terms of the compensation and benefit
plans in which the Executive participates, this Agreement and the Option
Agreement entered into pursuant hereto (a) set forth all, and are intended by
each party to be an integration of all, of the promises, agreements and
understandings between the parties hereto with respect to the subject matter
hereof, and (b) supersede all prior agreements and communications, whether
written or oral, between the Executive and the Company. This Agreement shall not
be modified except by written agreement between the Executive and the Company.

     22. Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed to be an original, and all of which together shall
constitute one agreement binding on the parties hereto.

     23. Severability. Each provision of this Agreement shall be considered
severable and if for any reason any provision that is not essential to the
effectuation of the basic purpose of the Agreement is determined to be invalid
or contrary to any existing or future law, such invalidity shall not impair the
operation of or affect those provisions of this Agreement that are valid.

     24. Headings; Construction. Headings contained in this Agreement are
inserted for reference and convenience only and in no way define, limit, extend
or describe the scope of this Agreement or the meaning or construction of any of
the provisions hereof. As used herein, unless the context otherwise requires,
the single shall include the plural and vice versa, words of any gender shall
include words of any other gender, and "or" is used in the inclusive sense.

     25. Survival of Terms. If this Agreement is terminated for any reason, the
provisions of Sections 8, 9 and 13 shall survive and the Executive and the
Company, as the case may be, shall continue to be bound by the terms thereof to
the extent provided therein.

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

TELULAR CORPORATION     /s/ Michael J. Boyle   By:  /s/ Jeffrey Herrmann    
 Michael J. Boyle   Jeffrey Herrmann   Secretary


54

--------------------------------------------------------------------------------